DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
This office action is responsive to the amendments filed on 05/25/2021.
The claim objections, 35 USC 112 rejections and 35 USC 102 rejections are withdrawn in view of the Applicant’s amendments.  
Allowable Subject Matter
Claims 13-21 (renumbered as claims 1-9) are allowed.
The following is an examiner’s statement of reasons for allowance: The present application has been thoroughly reviewed.  Upon searching a variety of databases, the examiner respectfully submits that claims 13-21 are allowed in light of the Applicant’s remarks, Applicant’s amendments and in light of the prior art made of record.  The closest prior art, Tulek and the pertinent prior art reference, US 20200273046 fails to disclose the amended language of independent claim 13.   Specifically, the prior art reference Tulek and the prior art reference, US 20200273046 fails to disclose the newly amended claim limitation of “analyzing text of the citation wherein the data in the citation is transformed by tagging for display on a webpage and linked to document files related with the citation through hyperlinks” and “ implementing a rule-based search-engine through computer-code on the webserver that executes search queries to retrieve individual citation records from the database based on values of the parameters submitted in a search query wherein the webserver filters the requested records that are classified and made searchable by criteria” IN COMBINATION with the language of independent claim 13.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20200273046 discloses an electronic platform to measure a maturity or level of an entity in view of regulatory and business risks relating to regulatory compliance. The methods and systems can collect various data (e.g., regulatory agency reports, regulatory agency warning letters (e.g. FDA warning letters), internal and vendor company audit results, fines and settlement information, country business risks, regulatory agency product recalls, etc.) from various different data sources. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEREE N BROWN whose telephone number is (571)272-4229.  The examiner can normally be reached on M-F 5:30-2:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DARNELL JAYNE can be reached on (571) 272-7723.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHEREE N BROWN/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        June 2, 2021